F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          NOV 2 1999
                                    TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 ALFORD RAY BRADLEY,

          Petitioner - Appellant,
                                                        No. 99-6205
 v.
                                                  (D.C. No. 98-CV-1445)
                                               (Western District of Oklahoma)
 DAYTON POPPEL,

          Respondent - Appellee.


                             ORDER AND JUDGMENT *


Before BRORBY, EBEL and LUCERO, Circuit Judges.



      Pro se petitioner Alford Ray Bradley seeks a certificate of appealability

pursuant to 28 U.S.C. § 2253(c) to challenge the district court’s dismissal of his

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The district

court dismissed Bradley’s petition as time-barred pursuant to 28 U.S.C.

§ 2244(d). Because we conclude that Bradley has not “made a substantial




      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
showing of the denial of a constitutional right,” we decline to issue a certificate

of appealability. 28 U.S.C. § 2253(c)(2).

      On August 16, 1985, Bradley pleaded guilty to first degree murder and was

sentenced to life imprisonment. Bradley did not move to withdraw his plea or

pursue a direct appeal; his first challenge to his conviction and sentence was an

application for state post-conviction relief submitted on July 24, 1997. The state

district court denied relief on September 12, 1997. Bradley did not appeal to the

Oklahoma Court of Criminal Appeals (“OCCA”) until October 22, 1997, and the

OCCA dismissed his appeal as untimely. 1 On June 9, 1998, Bradley initiated a

second application for state post-conviction relief, which the district court denied

on July 23, 1998, and the OCCA affirmed on August 25, 1998. Bradley then filed

his petition for a writ of habeas corpus in federal district court on October 16,

1998, pursuant to 28 U.S.C. § 2254.

      The district court found Bradley’s petition untimely under 28 U.S.C.

§ 2244(d). This provision of the Antiterrorism and Effective Death Penalty Act

of 1996 (“AEDPA”), effective April 24, 1996, provides that “[a] 1-year period of

limitation shall apply to an application for a writ of habeas corpus by a person in

custody pursuant to the judgment of a State court.” 28 U.S.C. § 2244(d)(1). It


      1
        Bradley also requested leave from the state district court to file an appeal
beyond the deadline, but the district court denied this request on March 26, 1998,
and the OCCA affirmed on May 12, 1998.

                                         -2-
also provides for tolling of the time limit while “a properly filed application for

State post-conviction or other collateral review” is pending in state court. 28

U.S.C. § 2244(d)(2). To avoid retroactivity problems, we allow habeas

petitioners whose judgments became final before April 24, 1996, the effective

date of AEDPA, to file their petitions before April 24, 1997. See Hoggro v.

Boone, 150 F.3d 1223, 1225-26 (10th Cir. 1998). We apply the state court tolling

provision of § 2244(d)(2) to this one-year grace period. See id. at 1226.

      Because Bradley did not move to withdraw his guilty plea within ten days

of his sentence, the sentence became final under Oklahoma law on August 26,

1985. See Rule 4.2(A), Rules of the Ct. of Crim. App., Okla. Stat. tit. 22, Ch. 18,

App. Therefore, Bradley’s one-year period of limitations under AEDPA began on

April 24, 1996. See Hoggro, 150 F.3d at 1225-26. Bradley did not file for post-

conviction relief until July 24, 1997, three months after the expiration of the

statute of limitations. Bradley fails to raise any colorable claim that “the factual

predicate of the claim or claims presented” could not “have been discovered

through the exercise of due diligence,” so as to trigger a later onset of the

limitations period. 28 U.S.C. § 2244(d)(1)(D).

      The one-year period of limitations can be subject to equitable tolling. See

Miller v. Marr, 141 F.3d 976, 978 (10th Cir. 1998). Bradley argues for equitable

tolling due to the unavailability of trained law clerks to help him with his petition,


                                         -3-
his ignorance of the law, and inadequate law library facilities. Because there is

no right to legal counsel in collateral proceedings, Pennsylvania v. Finley, 481
U.S. 551, 555 (1987), the asserted unavailability of trained law clerks does not

constitute “cause” for his failure to timely file his petition. See Whiddon v.

Dugger, 894 F.2d 1266, 1267 (11th Cir. 1990). His “ignorance of the law”

defense is also “easily rejected.” United States v. Capps, 77 F.3d 350, 353 (10th

Cir. 1996) (citing United States v. Sherbondy, 865 F.2d 996, 1001 (9th

Cir.1988)). Bradley’s conclusory allegation that prison library facilities were

inadequate is also insufficient to justify equitable tolling. See Miller, 141 F.3d at

978 (refusing to apply equitable tolling where inmate “provided no specificity

regarding the alleged lack of access and the steps he took to diligently pursue his

federal claims”). Therefore, Bradley fails to establish cause for his untimely

filing to justify equitable tolling of the AEDPA limitations period.

      We conclude that Bradley has made no showing of the denial of a

constitutional right and therefore DENY a certificate of appealability pursuant to

28 U.S.C. § 2253. This matter is DISMISSED.

      The mandate shall issue forthwith.

                                        ENTERED FOR THE COURT



                                        Carlos F. Lucero
                                        Circuit Judge

                                         -4-